Citation Nr: 0620725	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-00 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2005 the veteran appeared and testified at a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in Washington, D.C.  The transcript of that hearing has been 
made a part of the record.  

In January 2006 the veteran submitted additional VA treatment 
records and in April 2006 he submitted letters from Dr. 
Aldarondo and Dr. Chase.  In a letter dated in April 2006, 
the veteran indicated that he expected to be scheduled for 
another hearing in Washington, D.C., and that he would make 
arrangements to attend the hearing.  VA regulations provide 
that an appellant in entitled to a hearing.  38 C.F.R. 
§ 20.700.  As noted above, the appellant has already 
testified at a Board hearing in December 2005.  Pursuant to 
38 C.F.R. § 20.717, an appellant may submit a motion for a 
new hearing in the event that a hearing was not recorded in 
whole or in part due to equipment failure or other cause, or 
the official transcript of the hearing is lost or destroyed 
and the recording upon which it was based is no longer 
available.  The appellant would also be entitled to another 
hearing if the VLJ before whom he testified is no longer 
available to participate in the decision.  See 38 C.F.R. 
§ 20.707.  If the veteran desires another hearing, he should 
submit a motion to the Board with an explanation as to why he 
feels that he should be accorded another hearing.


REMAND

Service medical records (SMRs) dated in April 1958 and 
September 1959 document the veteran's receipt of treatment 
for colds, with symptoms that included coughing and chest 
pain.  When he was hospitalized for nasal surgery in April 
1959, he developed an upper respiratory infection which 
required postponement of the anticipated nasal surgery until 
the infection cleared.  In February 1960 he was hospitalized 
for about nine days with acute bronchitis.  It was reported 
that there was no history of hay fever or asthma.  The final 
diagnosis was acute bronchitis, origin pneumococcus.  Later 
in February 1960 he was again hospitalized with infectious 
mononucleosis.  When he was released from the hospital in 
March 1960, diagnoses were infectious mononucleosis and 
splenomegaly, cause undetermined.  SMRs also document "some 
dry expir[atory] rales" in May 1960 (for which he was given 
ephedrine) and generalized wheezing in July 1960, diagnosed 
as a head and chest cold.  An examination completed in May 
1961, which included a chest x-ray, found no pertinent 
abnormality.  Likewise, another examination completed in May 
1963, which also included a chest x-ray, showed his lungs and 
chest to be normal.

The record contains no post-service treatment records dated 
earlier than February 1977, when the veteran was seen for 
complaints of cough, shortness of breath, and chest pain..  A 
positive reaction for TB was noted, as was "rule out 
beginning COPD."  The veteran was advised to stop smoking.  
When seen in June 1981, the veteran reported symptoms that 
included hoarseness, chest pain, cough, night sweats and 
weight loss.  COPD was diagnosed and the veteran was advised 
to stop smoking.  The veteran was again seen in October 1982 
for similar complaints.  Diagnostic impressions of COPD and 
asthmatic bronchitis were given.  In April 1985, COPD was 
again noted.  In April 1987, it was noted that the veteran 
had quit smoking one year ago and the diagnostic impressions 
were COPD and bronchitis.  

In March 2000, the veteran was initially seen by G. Nicolas, 
M.D., for a general physical examination.  The veteran 
reported that he had been having difficulties with occasional 
episodes of shortness of breath which had "been persistent 
basically throughout his life."  He reported that he quit 
smoking more than 20 years ago.  It was noted that the 
veteran "has not had any sort of medical care in over 15 
years."  

In May 2000, the veteran was seen for the first time at the 
Central Florida Pulmonary Group by J. Herran, M.D.  It was 
reported that the veteran was a former heavy smoker of 
approximately 20-pack-years, who presumably quit 15 years 
ago.  Pulmonary function tests revealed severe obstructive 
disease without bronchodilator reversibility.  The following 
impression was given:  COPD with emphysematous features, 
secondary to former heavy smoking.  

The veteran was seen by Dr. Nicolas in December 2001 and 
January 2002, when COPD/emphysema and COPD with bronchitis 
were listed as assessments.  When the veteran was seen in 
September 2002, assessment included COPD and reactive airway 
disease.

In a treatment report dated in February 2004 C. Chase, M.D., 
reported that the veteran had been diagnosed with early COPD 
at age 37 (1977) and that the veteran "and his military 
physician feel this is a direct result of several factors 
which occurred during his military service."  The veteran 
reported that he had several upper respiratory infections 
during service for which he did not seek care and that he 
felt these damaged his lungs.  The veteran "reports no 
significant childhood respiratory illnesses, asthma."  Dr. 
Chase stated that "there is no way to tell definitely when 
or why he [the veteran] developed COPD."  Dr. Chase opined 
that "multiple untreated upper respiratory infections, 
exposure to tuberculosis, [and] initiation of tobacco use all 
contributed to an early onset of emphysema.  To the best of 
our knowledge all of these things occurred during his 
military service in Cuba." 

In December 2004 the veteran underwent a compensation and 
pension (C&P) examination.  The examiner documented the 
veteran as reporting that he [the veteran] "had been smoking 
from 1958 to 1985," and that "while in the military he [the 
veteran] starting smoking up to three packs a day."  The 
examiner also noted the veteran's in-service treatment for 
coughs and congestion, and the episode of bronchitis.  The 
examiner stated that in reviewing the medical records, "I do 
agree that there is no way to tell definitely when or why the 
patient developed COPD but contributing factors may be his 
[the veteran's] history of untreated respiratory infections 
while he [the veteran] was in the military, history of 
tobacco use while he [the veteran] was in the military and 
exposure to tuberculosis in the 1970's.  I cannot offer an 
opinion because it would be pure speculation."

The veteran testified at a hearing in December 2005 that he 
was not asthmatic as a child, that he was an athlete and 
never suffered any asthma attacks.  He stated that there was 
no preexisting respiratory condition at the time that he was 
examined and accepted for military service.  He reported that 
when he was assigned to the Marine barracks at Guantanamo 
Bay, Cuba, he was exposed to the elements many times and this 
exposure resulted in chronic colds and bronchitis, a deep-
seeded sickness in his lungs which manifested itself later as 
COPD.  After 18 months in Cuba, he had a constant, severe 
cough and cold.  He was transferred to Cherry Point, North 
Carolina, and given an assignment which would not require 
exposure to the elements.  While working as a staff 
stenographer for a General, he was provided with "APC's or 
Bronchotabs or anything" he needed by doctors who came to 
see the General.  When asked about the 14 years gap in the 
medical records from 1963 until 1977, the veteran stated that 
he continued to seek medical attention for the same symptoms 
that had begun while he was in service but that he could no 
longer remember the names of the doctors and wasn't even sure 
that the doctors were still alive.  He stated that "I did 
continually have treatments" for the respiratory symptoms as 
"my condition is . . . chronic and was chronic."  He noted 
that in addition to medication prescribed by doctors, he 
would "self medicate" with Primatene Mist, an over-the-
counter inhaler. 

VA treatment records reflecting treatment from July 2003 to 
August 2005 were received in January 2006.  While these 
records reflect evaluation and treatment for COPD, there is 
nothing in these records which would tend to relate the COPD 
to the veteran's military service.

In a letter dated in March 2005, Dr. Chase reported that a 
review of the veteran's medical records reflect that the 
veteran was seen in 1959-60 numerous times for upper 
respiratory infections with associated wheezing, and that he 
was hospitalized with bronchitis requiring bronchodilators 
during this time.  Dr. Chase stated that it was his 
impression from these records that the veteran was most 
likely suffering from underlying allergies and asthma.  Dr. 
Chase provided the following opinion:

Poorly controlled or untreated asthma can 
lead to permanent airway remodeling and 
chronic obstructive pulmonary disease 
(COPD).  It is as likely as not [the 
veteran] would have developed COPD, due 
to lack of treatment of what appears to 
be asthma, whether he smoked or not.  
Smoking obviously contributes to COPD as 
well, but his current condition may have 
developed even if he never smoked.  The 
medical records indicate what appears to 
be acute exacerbations of a chronic 
pulmonary condition in 1959-1960.

In a letter dated in March 2006, S. Aldarondo, M.D. a 
pulmonary care specialist, stated that the veteran's very 
severe COPD may be largely asthma related.  Dr. Aldarondo 
provided the following opinion:

It appears that the patient had asthma at 
an early age and was never properly 
evaluated and managed.  Clearly, he has 
smoked for a number of years and this may 
have contributed to his decline.  
However, it is quite possible that his 
pulmonary status be [sic] as compromised 
as it is now even if he had not smoked in 
view of the longstanding history of 
periodic exacerbations which may have 
been evolving persistent asthma that was 
never fully recognized or treated 
appropriately.

The Board must initially determine whether the veteran 
manifested a chronic pulmonary or respiratory disability in 
service.  A chronic respiratory disorder was not identified 
when the veteran was in service; when the veteran was 
hospitalized in service for bronchitis, the condition was 
diagnosed as acute.  However, evidence needed to demonstrate 
the existence of a chronic disease in service does not have 
to be contemporaneous with the time period to which it 
refers, it can be post-service evidence.  While the veteran 
has submitted medical opinions from Dr. Chase and Dr. 
Aldarondo in support of his claim, neither opinion clearly 
identifies the existence of a chronic respiratory disorder in 
service or links the COPD first identified in 1977 to the 
acute bronchitis or other respiratory symptoms that are 
documented in the service medical records.  Dr. Chase does 
state that the "medical records indicate what appears to be 
acute exacerbations of a chronic pulmonary condition in 1959-
1960."  However, Dr. Chase indicates that the chronic 
pulmonary condition was asthma and Dr. Aldarondo suggests 
that the veteran suffered from asthma at an early age.  Yet, 
during service it was specifically noted that the veteran had 
no history of asthma, and asthma was not identified during 
service or in any post-service medical record.  Nor does 
either doctor address the gap in the medical records 
reflecting pertinent symptoms during the final years of the 
veteran's military service or during the 14 years after his 
release from service before COPD was initially identified.  

At the hearing in December 2005, the veteran indicated that 
the VA examination for disability evaluation purposes was 
very brief and did not include an actual examination.  The 
veteran stated that the examiner "never examined me, never 
touched me, never anything else."

A more definitive medical opinion is needed to establish that 
the bronchitis and other respiratory symptoms which were 
documented in the service medical records can now in 
retrospect be identified as a chronic condition.  
Alternatively, if the examiner determines that the 
respiratory symptoms identified in service are not shown to 
have represented a chronic condition at that time, a more 
definitive medical opinion is needed as to the possibility of 
a causal nexus between the veteran's in-service respiratory 
symptoms during 1959-1960 and the COPD which was first 
identified in 1977.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to obtain a medical opinion as 
to the diagnosis, etiology, and date of 
onset of any current chronic respiratory 
disorder.  In obtaining a true picture of 
the progress and nature of the veteran's 
respiratory condition, the examiner should 
review pertinent information in the claims 
folder (much of which has been summarized 
above), and obtain any clarifying 
information from the veteran.  
Consideration should be given to a record 
of any chronic respiratory illness or 
disability previously reported even though 
not presently found.  The examiner should 
relate a current diagnosis to former ones, 
so that it is clear whether a current 
diagnosis corrects an old (erroneous) one, 
or represents a mere change in 
nomenclature, or reflects a new phase or 
later development of a condition formerly 
diagnosed differently, or represents a new 
clinical entity not related to an earlier 
diagnostic entity.  Specifically, the 
examiner should provide opinions, with 
medical rationale, as to the following:

*	What is the diagnosis of the 
veteran's current respiratory 
disorder and the course of its 
development?

*	Is it within the range of probability 
as distinguished from pure 
speculation or remote possibility 
that the veteran's in-service 
pulmonary or respiratory symptoms can 
now be identified as a chronic 
condition?

*	If not, is it within the range of 
probability as distinguished from 
pure speculation or remote 
possibility that there is a causal 
nexus between the veteran's in-
service respiratory symptoms and the 
COPD which was first identified in 
1977?

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance.  The claims 
folder and a copy of this REMAND 
must be made available to the examiner for 
review of the veteran's pertinent medical 
history. 

2.  Review the report of the examination 
to ensure that it is responsive to the 
questions posed and provides the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


